DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 8/19/2022
Applicant’s Amendment/Arguments, in combination with the Examiner’s Amendment below, are seen to obviate all outstanding informalities. As such, the previous claim rejections are withdrawn.
Applicant’s Amendment overcomes the prior art rejections of record. Furthermore, the claims are found to be allowed for the Reasons below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
1. A gas valve comprising: 
a body having a gas path, a valve, and a restriction face,,is located at a center of the restriction face; 
a knob having a bore and a through hole defined through the knob,
a pin movably extending through the through hole and including a first end and a second end, the first and second ends respectively protruding beyond two ends of the through hole of the knob, the second end of the pin contacting the restriction face; 
wherein when the knob is rotated to drive the valve to a turn-off position, the first end of the pin protrudes beyond the through hole, and when the knob is rotated to drive the valve to a turn-on position, the first end of the pin does not protrude beyond the through hole.  
3. The gas valve as claimed in claim 1, wherein the knob includes a top surface, a mark formed on the top surface, and a notch being defined in an inner periphery of the through hole and extending,
6. An indicator structure comprising:
a knob having a through hole defined therethrough, and 
a pin movably extending through the through hole, the pin including a first end and a second end, the first and second ends of the pin respectively located beyond the through hole,
wherein the knob includes a top surface, extending
wherein the through hole opens through the top surface, and 
wherein the knob includes a bore defined centrally therethrough, the through hole is located in a radial direction of the bore, and the through hole is located between the mark and the bore.  
14. The indicator structure as claimed in claim 13, wherein the notch communicates with the first-diameter area

Allowable Subject Matter
Claims 1-6 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 remain allowed, as set forth in the previous Office Action filed 6/14/2022.
Regarding claim 6, closest prior art of record Fukano (FR 2910585) is silent regarding “wherein the knob includes a bore defined centrally therethrough, the through hole is located in a radial direction of the bore, and the through hole is located between the mark and the bore” in the context of the claim.
None of the prior art remedies the deficiencies of Fukano, and therefore claim 6 is non- obvious.
Claims 12-14 are allowable by virtue of their dependency on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753